DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 17 and 19-33 are pending and presented for examination. Claims 17, 19, 20 and 32 were amended, claim 18 was cancelled, and claim 33 newly added via the instant amendment dated 3 June 2022 which is acknowledged and entered.

Response to Arguments
	Applicant’s remarks dated 3 June 2022 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claim 32 under 35 U.S.C. 102(a)(1)/103 over Ren is WITHDRAWN as the claim was amended to be dependent from the method which Ren does not disclose.

The rejection of claims 17, 19-24, 27-29, 31 and 32 under 35 U.S.C. 102(a)(1) over Wu is WITHDRAWN over the instant amendment incorporating claim 18 (which was objected to as containing allowable subject matter) into claim 17 which Wu did not disclose. As is the dependent rejection of claims 25 and 26 under 35 U.S.C. 103 over Wu in view of Munuera as the base rejection was withdrawn. As is the dependent rejection of claims 28, 30 and 31 over Wu in view of Zhang as the base rejection was withdrawn.

The rejection of claims 17, 19-24, 27, 29 and 32 under 35 U.S.C. 103 over An in view of Wu is WITHDRAWN for the same reasons as Wu. As is the dependent rejection of claims 25 and 26 over the same in further view of Munuera as the base rejection was withdrawn. As is the dependent rejection of claims 28, 30 and 31 over An in view of Wu and in further view of Zhang as the base rejection was withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	In claim 3, line 2 please replace “C.ii)” with --C.i)--. In lines 6 and 7 please replace “during” with --for--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claim 17 (and those dependent thereon), the claim has incorporated previously allowable subject matter from previously pending claim 18 and is allowable for the reasons already of record as laid out in the Office Action dated 8 March 2022 which is hereby incorporated by reference in its entirety.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/Primary Examiner, Art Unit 1759